


EXHIBIT 10.22


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is executed as of
this 1st day of April, 2012, by and between Kohl's Department Stores, Inc. and
Kohl's Corporation (collectively referred to in this Agreement as “Company”) and
Kenneth G. Bonning (“Executive”).
The Company and Executive entered into an Employment Agreement dated as of May
15, 2011 (the “Original Agreement”), whereby Company and Executive agreed to
certain aspects of their relationship during and after the period in which
Executive is employed by the Company.


The parties believe it is in their best interests to amend and restate the
Original Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (“Parties”), the Parties agree as follows:
ARTICLE I
EMPLOYMENT
1.1    Term of Employment.  The Company employs Executive, and Executive accepts
employment by the Company, for the three (3) year period commencing on April 1,
2012 (the “Initial Term”), subject to earlier termination as hereinafter set
forth in Article III, below. This Agreement shall be automatically extended for
one (1) day each day during the term (the Initial Term as so extended, the
“Renewal Term”) unless either party shall give the other a written notice of
intention not to renew, in which case this Agreement shall terminate as of the
end of the Initial Term or said Renewal Term, as applicable or unless this
Agreement is earlier terminated as set forth in Article III, below. If this
Agreement is extended, the terms of this Agreement during such Renewal Term
shall be the same as the terms in effect immediately prior to such extension
(including the early termination provisions set forth in Article III, below),
subject to any such changes or modifications as mutually may be agreed between
the Parties as evidenced in a written instrument signed by both the Company
and Executive. If Executive's employment is terminated for any reason specified
in Section 3.1, below, after either party has provided a notice of non-renewal
under this Section 1.1, such termination will be treated as a termination under
the applicable provision of Section 3.1 and not as a termination due to
non-renewal under this Section 1.1.
1.2    Position and Duties. Executive shall be employed in the position of
Senior Executive Vice President, and shall be subject to the authority of, and
shall report to, the Company's Chief Administrative Officer and/or Board of
Directors (the “Board”). Executive's duties and responsibilities shall include
all those customarily attendant to the position of Senior Executive Vice
President and such other duties and responsibilities as may be assigned from
time to time by Executive's supervisor and/or the Company's Board. Executive
shall devote Executive's entire business time, attention and energies
exclusively to the business interests of the Company while employed by the
Company except as otherwise specifically approved in writing by Executive's
supervisor and/or the Company's Board. During the Initial Term and the Renewal
Term,




--------------------------------------------------------------------------------




Executive may not participate on the board of directors or any similar governing
body of any for-profit entity other than the Company, unless first approved by
the Company's Board.
ARTICLE II
COMPENSATION AND OTHER BENEFITS
2.1    Base Salary.  During the Initial Term and the Renewal Term, the Company
shall pay Executive an annual base salary as described in Exhibit A (a copy of
which is attached hereto and incorporated herein), payable in accordance with
the normal payroll practices and schedule of the Company (“Base Salary”). The
Base Salary shall be subject to adjustment from time to time as determined by
the Board.
2.2    Benefit Plans and Fringe Benefits. During the Initial Term and the
Renewal Term, Executive will be eligible to participate in the plans, programs
and policies including, without limitation, group medical insurance, fringe
benefits, paid vacation, expense reimbursement and incentive pay plans, which
the Company makes available to senior executives of the Company in accordance
with the eligibility requirements, terms and conditions of such plans, programs
and policies in effect from time to time. Executive acknowledges and agrees that
the Company may amend, modify or terminate any of such plans, programs and
policies at any time at its discretion.
2.3    Equity Plans or Programs. During the Initial Term and the Renewal Term,
Executive may be eligible to participate in stock option, phantom stock,
restricted stock or other similar equity incentive plans or programs which the
Company may establish from time to time. The terms of any such plans or
programs, and Executive's eligibility to participate in them, shall be
established by the Board at its sole discretion. Executive acknowledges and
agrees that the Company may amend, modify or terminate any of such plans or
programs at any time at its discretion.
In no event will the reimbursements or in-kind benefits to be provided by the
Company pursuant to this Agreement in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will Executive's right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit. Further, any reimbursements to be
provided by the Company pursuant to this Agreement shall be paid to the
Executive no later than the calendar year following the calendar year in which
the Executive incurs the expenses.
ARTICLE III
TERMINATION
3.1    Right to Terminate; Automatic Termination.
(a)    Termination Without Cause. Subject to Section 3.2, below, the Company
may terminate Executive's employment and all of the Company's obligations under
this Agreement at any time and for any reason.
(b)    Termination For Cause.  Subject to Section 3.2, below, the Company may
terminate Executive's employment and all of the Company's obligations under this
Agreement at any time for Cause (defined below) by giving notice to Executive
stating the basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as the Company may designate. “Cause”
shall mean any of the following: (i) Executive's continuous failure to
substantially perform Executive's duties after a written demand for substantial
performance is delivered to Executive that




--------------------------------------------------------------------------------




specifically identifies the manner in which the Company believes that Executive
has not substantially performed his duties, and Executive has failed to
demonstrate substantial efforts to resume substantial performance of Executive's
duties on a continuous basis within sixty (60) calendar days after receiving
such demand; (ii) Executive's violation of a material provision of “Kohl's
Ethical Standards and Responsibilities” which is materially injurious to the
Company, monetarily or otherwise; (iii) any dishonest or fraudulent conduct
which results, or is intended to result, in gain to Executive or Executive's
personal enrichment at the expense of the Company; (iv) any material breach of
this Agreement by Executive after a written notice of such breach is delivered
to Executive that specifically identifies the manner in which the Company
believes that Executive has breached this Agreement, and Executive has failed to
cure such breach within thirty (30) calendar days after receiving such demand;
provided, however, that no cure period shall be required for breaches of
Articles IV, V, VI or VII, below, of this Agreement; or (v) conviction of
Executive, after all applicable rights of appeal have been exhausted or waived,
of any crime. Notwithstanding the conviction of a crime as described in the
preceding subsection (v), the Board, in its sole discretion, may waive such
termination in the event it determines that such crime does not discredit the
Company or is not detrimental to the Company's reputation or goodwill, and any
decision by the Board with respect to such waiver shall be final.
(c)    Termination for Good Reason. Subject to Section 3.2, below, Executive may
terminate Executive's employment and all of the Company's obligations under this
Agreement at any time for Good Reason (defined below) by giving written notice
to the Company stating the basis for such termination, effective immediately
upon giving such notice. “Good Reason” shall mean any of the following: (i) a
material reduction in Executive's status, title, position, responsibilities or
Base Salary; (ii) any material breach by the Company of this Agreement; (iii)
any purported termination of the Executive's employment for Cause which does not
comply with the terms of this Agreement; or (iv) a mandatory relocation of
Executive's employment with the Company from the Milwaukee, Wisconsin area,
except for travel reasonably required in the performance of Executive's duties
and responsibilities; provided, however, that no termination shall be for Good
Reason until Executive has provided the Company with written notice of the
conduct alleged to have caused Good Reason and at least thirty (30) calendar
days have elapsed after the Company's receipt of such written notice from
Executive, during which the Company has failed to demonstrate substantial
efforts to cure any such alleged conduct.
(d)    Termination by Death or Disability.  Subject to Section 3.2, below,
Executive's employment and the Company's obligations under this Agreement shall
terminate automatically, effective immediately and without any notice being
necessary, upon Executive's death or a determination of Disability of Executive.
For purposes of this Agreement, “Disability” means the Executive: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) has been, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company. A determination
of Disability shall be made by the Company, which may, at its sole discretion,
consult with a physician or physicians satisfactory to the Company,
and Executive shall cooperate with any efforts to make such determination. Any
such determination shall be conclusive and binding on the parties. Any
determination of Disability under this Section 3.1(d) is not intended to alter
any benefits any party may be entitled to receive under any disability insurance
policy carried by either the Company or Executive with respect to Executive,
which benefits shall be governed solely by the terms of any such insurance
policy.




--------------------------------------------------------------------------------




(e)    Termination by Resignation. Subject to Section 3.2, below, Executive's
employment and the Company's obligations under this Agreement shall terminate
automatically, effective immediately upon Executive's provision of written
notice to the Company of Executive's resignation from employment with the
Company or at such other time as may be mutually agreed between the Parties
following the provision of such notice.
(f)     Separation of Service. A termination of employment under this Agreement
shall only occur to the extent Executive has a “separation from service” from
Company in accordance with Section 409A of the Code. Under Section 409A, a
“separation from service” occurs when Executive and the Company reasonably
anticipate that no further services will be performed by Executive after a
certain date or that the level of bona fide services Executive would perform
after such date (whether as an employee or as a consultant) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed by Executive over the immediately preceding 36-month period.
3.2    Rights Upon Termination.
(a)    Termination By Company for Cause, By Executive Other Than For Good Reason
or By Executive's Non-Renewal. If Executive's employment is terminated by the
Company pursuant to Section 3.1(b), above, by Executive pursuant to Section
3.1(e), above, or due to non-renewal by Executive pursuant to Section 1.1,
above, Executive shall have no further rights against the Company hereunder,
except for the right to receive (i) any unpaid Base Salary with respect to the
period prior to the effective date of termination together with payment of any
vacation that Executive has accrued but not used through the date of
termination; (ii) reimbursement of expenses to which Executive is entitled
under Section 2.2, above; and (iii) Executive's unpaid bonus, if any,
attributable to any complete fiscal year of the Company ended before the date of
termination (in the aggregate, the “Accrued Benefits”). Any such bonus payment
shall be made at the same time as any such bonus is paid to other similarly
situated executives of the Company. Furthermore, under this Section 3.2(a),
vesting of any Company stock options granted to Executive ceases on the
effective date of termination, and any unvested stock options lapse and are
forfeited immediately upon the effective date of termination.
(b)    Termination By Company's Non-Renewal or Due to Executive's Death. If
Executive's employment is terminated due to non-renewal by the Company pursuant
to Section 1.1, above, Executive shall have no further rights against the
Company hereunder, except for the right to receive (i) Accrued Benefits; and
(ii) the Pro Rata Bonus (as defined in Section 3.2(d)(i), below). If Executive's
employment is terminated due to Executive's death pursuant to Section 3.1(d),
above, Executive shall have no further rights against the Company hereunder,
except for the right to receive (i) Accrued Benefits; and (ii) a share of any
bonus attributable to the fiscal year of the Company during which the effective
date of termination occurs determined as follows: the product of (x) the average
bonuses paid or payable, including any amounts that were deferred in respect of
the three (3) fiscal years immediately preceding the fiscal year in which the
effective date of termination occurs and (y) a fraction, the numerator of which
is the number of days completed in the fiscal year in which the effective date
of termination occurs through the effective date of termination and the
denominator of which is three hundred sixty-five (365) (the “Historic Pro Rata
Bonus”). The Pro Rata Bonus or the Historic Pro Rata Bonus shall be paid at the
same time as any such bonuses are paid to other similarly situated executives of
the Company. Upon termination due to either non-renewal by the Company or the
Executive's death, Executive shall also be entitled to a severance payment equal
to fifty percent (50%) of Executive's Base Salary payable for one (1) year
following the effective date of termination pursuant to normal payroll
practices. Furthermore, under this Section 3.2(b), vesting of any Company stock
options granted to Executive shall cease on the effective date of termination,
and any unvested stock options shall lapse and be forfeited as of such date;
provided,




--------------------------------------------------------------------------------




however, that if Executive's termination is due to Executive's death, all
Company stock options granted to Executive shall immediately vest upon the date
of Executive's death.
(c)    Termination Due to Disability. If Executive's employment is terminated
due to Executive's Disability pursuant to Section 3.1(d), above, Executive shall
have no further rights against the Company hereunder, except for the right to
receive (i) Accrued Benefits; (ii) the Historic Pro Rata Bonus; and (iii) a
Severance Benefit. The Historic Pro Rata Bonus payment shall be made at the same
time as any such bonuses are paid to other similarly situated executives of the
Company. For purposes of this Section 3.2(c), “Severance Benefit” means six (6)
months of Base Salary, payable in equal installments during the six (6) month
period following Executive's exhaustion of any short-term disability benefits
provided by the Company, in accordance with the normal payroll practices and
schedule of the Company. The amount of such Severance Benefit shall be reduced
by any compensation (including any payments from the Company or any benefit
plans, policies or programs sponsored by the Company) earned or received by
Executive during the six (6) month period following the date of termination and
the six (6) month period during which Executive receives the Severance Benefit,
and Executive agrees to reimburse the Company for the amount of any such
reduction. Executive acknowledges and agrees that, upon the cessation, if any,
of such Disability during the period of the payment of the Severance Benefit, he
has an obligation to use his reasonable efforts to secure other employment
consistent with Executive's status and experience and that his failure to do so,
as determined at the sole discretion of the Board, is a breach of this
Agreement. Furthermore, under this Section 3.2(c), vesting of any Company stock
options granted to Executive shall cease on the effective date of termination,
and any unvested stock options shall lapse and be forfeited as of such date.
(d)    Termination By Company Without Cause or By Executive for Good Reason.
i.    No Change of Control. If Executive's employment is terminated by the
Company pursuant to Section 3.1(a), above, or by Executive pursuant to Section
3.1(c), above, and such termination does not occur three (3) months prior to or
within one (1) year after the occurrence of a Change of Control (defined below),
Executive shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Pro Rata Bonus (defined below); provided, however, that the Pro
Rata Bonus payment shall be made at the same time as any such bonuses are paid
to other similarly situated executives of the Company; (D) outplacement services
from an outplacement service company of the Company's choosing at a cost not to
exceed Twenty Thousand Dollars ($20,000.00), payable directly to such
outplacement service company (“Outplacement Services”); and (E) Health Insurance
Continuation (defined below) for a period of two (2) years following the
effective date of Executive's termination.
For purposes of this Section 3.2(d)(i), “Severance Payment” means an amount
equal to the sum of:
(x) Executive's Base Salary for the remainder of the then current Initial Term
or Renewal Term of this Agreement, but not to exceed two and nine-tenths (2.9)
years; plus
(y) an amount equal to the average (calculated at the sole discretion of the
Company) of the three (3) most recent annual incentive com-pensation plan
payments, if any, paid to Executive prior to the effective date of termination.




--------------------------------------------------------------------------------




The Severance Payment shall be paid to Executive in a lump sum within forty (40)
days after the effective date of termination, subject to Section 3.2(e) below.
For purposes of this Section 3.2(d)(i), the “Pro Rata Bonus” means an amount
equal to the product of:
(x) the bonus attributable to the fiscal year of the Company during which the
Executive's termination occurs equal in amount to the bonus the Executive would
have received for the full fiscal year had the Executive's employment not
terminated and determined, where applicable, by taking into account the actual
performance of the Company at year-end; and
(y) a fraction, the numerator of which is the number of days completed in the
fiscal year in which the effective date of termination occurs through the
effective date of termination and the denominator of which is three hundred
sixty-five (365).
Furthermore, under this Section 3.2(d)(i), vesting of any Company stock options
granted to Executive prior to the date of termination shall continue as
scheduled until the term of this Agreement expires, after which such vesting
ceases and any unvested stock options lapse and are forfeited.
ii.    Change of Control. If Executive's employment is terminated by the Company
pursuant to Section 3.1(a), above, or by the Executive pursuant to Section
3.1(c), above, and such termination occurs within three (3) months prior to or
one (1) year after the occurrence of a Change of Control (defined below),
Executive shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Historic Pro Rata Bonus; provided, however, that such bonus
payments shall be made at the same time as any such bonuses are paid to other
similarly situated executives of the Company; (D) Health Insurance Continuation
(defined below) for a period of one (1) year following the effective date of
Executive's termination; and (E) Outplacement Services.
For purposes of this Section 3.2(d)(ii), “Severance Payment” means an amount
equal to the sum of:
(x) Executive's Base Salary for the period of time equal to the remainder of the
then-current Renewal Term, but not to exceed two and nine-tenths (2.9) years;
plus
(y) an amount equal to the average (calculated at the sole discretion of the
Company) of the three (3) most recent annual incentive com-pensation plan
payments, if any, paid to Executive prior to the effective date of termination
times the number of years, rounded to the nearest tenth, remaining in the
then-current Renewal Term, but not to exceed two and nine-tenths (2.9).
The Severance Payment shall be paid to Executive in a lump sum within forty (40)
days after the effective date of termination, subject to Section 3.2(e) below.
Furthermore, under this Section 3.2(d)(ii), vesting of any Company stock options
granted to Executive prior to termination shall occur immediately upon the date
of termination.




--------------------------------------------------------------------------------




iii.    Definition - Change of Control. “Change of Control” means the occurrence
of (1) the acquisition (other than from the Company) by any person, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”)), other than the Company, a
subsidiary of the Company or any employee benefit plan or plans sponsored by the
Company or any subsidiary of the Company, directly or indirectly, of beneficial
ownership (within the meaning of Exchange Act Rule 13d-3) of thirty-three
percent (33%) or more of the then outstanding shares of common stock of the
Company or voting securities representing thirty-three percent (33%) or more of
the combined voting power of the Company's then outstanding voting securities
ordinarily entitled to vote in the election of directors unless the Incumbent
Board (defined below), before such acquisition or within thirty (30) days
thereafter, deems such acquisition not to be a Change of Control; or (2)
individuals who, as of the date of this Agreement, constitute the Board (as of
such date, “Incumbent Board”) ceasing for any reason to constitute at least a
majority of such Board; provided, however, that any person becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the shareholders of the Company, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest which was (or, if threatened, would have been) subject to
Exchange Act Rule 14a-12(c); or (3) the consummation of any merger,
consolidation or share exchange of the Company with any other corporation, other
than a merger, consolidation or share exchange which results in more than sixty
percent (60%) of the outstanding shares of the common stock, and voting
securities representing more than sixty percent (60%) of the combined voting
power of then outstanding voting securities entitled to vote generally in the
election of directors, of the surviving, consolidated or resulting corporation
being then beneficially owned, directly or indirectly, by the persons who were
the Company's shareholders immediately prior to such transaction in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Company's then outstanding Common Stock or then outstanding
voting securities, as the case may be; or (4) the consummation of any
liquidation or dissolution of the Company or a sale or other disposition of all
or substantially all of the assets of the Company.
Following the occurrence of an event which is not a Change of Control whereby
there is a successor company to the Company, or if there is no such successor
whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this Agreement, shall thereafter be referred to as
the Company.
(iv)    Definition - Health Insurance Continuation. For purposes of Sections
3.2(d)(i) and 3.2(d)(ii) above, the term “Health Insurance Continuation” means
that, if Executive (and Executive's eligible dependents), following termination
from employment under Sections 3.2(d)(i) and 3.2(d)(ii) above, timely elects to
participate in the Company's group health insurance plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will pay the normal monthly employer's cost of coverage under the
Company's group health insurance plans for full-time employees toward such COBRA
coverage for the specified period of time, if any, set forth in Sections
3.2(d)(i) and 3.2(d)(ii). If the specified period of time provided for in this
Agreement is longer than the end of the 18-month period for which Executive is
eligible for COBRA, the Company will, until the end of such longer period, pay
the normal monthly employer's cost of coverage under the Company's group health
insurance plans to, at its sole discretion, allow Executive to continue to
participate in such plans (if




--------------------------------------------------------------------------------




allowed by law and the Company's policies, plans and programs) or allow
Executive to purchase reasonably comparable individual health insurance coverage
through the end of such longer period. Executive acknowledges and agrees that
Executive is responsible for paying the balance of any costs not paid for by the
Company under this Agreement which are associated with Executive's participation
in the Company's health insurance plans or individual health insurance and that
Executive's failure to pay such costs may result in the termination of
Executive's participation in such plans or insurance. Executive acknowledges and
agrees that the Company may deduct from any Severance Payment Executive receives
pursuant to this Agreement, amounts that Executive is responsible to pay for
Health Insurance Continuation. Any Health Insurance Continuation provided for
herein will cease on the date on which Executive becomes eligible for health
insurance coverage under another employer's group health insurance plan, and,
within five (5) calendar days of Executive becoming eligible for health
insurance coverage under another employer's group health insurance plan,
Executive agrees to inform the Company of such fact in writing.
In no event will the Health Insurance Continuation to be provided by the Company
pursuant to this Agreement in one taxable year affect the amount of Health
Insurance Continuation to be provided in any other taxable year, nor will
Executive's right to Health Insurance Continuation be subject to liquidation or
exchange for another benefit.
(e)    Delay of Payments if Required by Section 409A. If amounts paid to
Executive pursuant to any Subsection of Section 3.2 would be subject to a
penalty under Section 409A of the Internal Revenue Code because Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i), such
payments will be delayed until a date which is six (6) months after Executive's
termination of employment, at which point any such delayed payments will be paid
to Executive in a lump sum.
3.3    Return of Records. Upon termination of employment, for whatever reason,
or upon request by the Company at any time, Executive shall immediately return
to the Company all documents, records, and materials belonging and/or relating
to the Company, and all copies of all such materials. Upon termination of
employment, for whatever reason, or upon request by the Company at any time,
Executive further agrees to destroy such records maintained by Executive on
Executive's own computer equipment.
3.4    Release. As a condition to the receipt of any amounts or benefits after
termination of employment for whatever reason, Executive, or his personal
representative, shall be required to execute a written release agreement in a
form satisfactory to the Company containing, among other items, a general
release of claims against the Company and, as an additional condition to the
receipt of such amounts or benefits, Executive shall refuse to exercise any
right to revoke such release agreement during any applicable rescission period.
Such written release under this Section 3.4 (A) shall be delivered to Executive
within three (3) business days after the date of termination of Executive's
employment, and (B) must be executed by Executive and the rescission period must
expire without revocation of such release within 40 days following the date of
termination of employment or Executive shall forfeit the compensation and
benefits provided under this Agreement that are conditioned upon the release.
Where any payment or benefit under the Agreement constitutes a nonqualified
deferred compensation arrangement within the meaning of Section 409A of the
Code, to the extent that (i) Executive is not a “specified employee” as defined
in Section 409A of the Code and (ii) such payments would otherwise be paid or
provided to Executive within the 40-day period following the date of termination
of employment, such payment(s) or benefit(s) shall commence following
Executive's execution of the written release and the expiration of the
applicable rescission period, except where the




--------------------------------------------------------------------------------




40-day period following the date of termination of employment spans two
different calendar years, in which case such payment(s) or benefit(s) will not
commence until the later calendar year during the 40-day period.
ARTICLE IV
CONFIDENTIALITY
4.1    Acknowledgments. Executive acknowledges and agrees that, as an integral
part of its business, the Company has expended a great deal of time, money and
effort to develop and maintain confidential, proprietary and trade secret
information to compete against similar businesses and that this information, if
misused or disclosed, would be harmful to the Company's business and competitive
position in the marketplace. Executive further acknowledges and agrees that in
Executive's position with the Company, the Company provides Executive with
access to its confidential, proprietary and trade secret information, strategies
and other confidential business information that would be of considerable value
to competitive businesses. As a result, Executive acknowledges and agrees that
the restrictions contained in this Article IV are reasonable, appropriate and
necessary for the protection of the Company's confidential, proprietary and
trade secret information. For purposes of this Article IV, the term “Company”
means Kohl's Department Stores, Inc. and its parent companies, subsidiaries and
other affiliates.
4.2.    Confidentiality Obligations. During the term of Executive's employment
under this Agreement, Executive will not directly or indirectly use or disclose
any Confidential Information or Trade Secrets (defined below) except in the
interest and for the benefit of the Company. After the termination, for whatever
reason, of Executive's employment with the Company, Executive will not directly
or indirectly use or disclose any Trade Secrets unless such information ceases
to be deemed a Trade Secret by means of one of the exceptions set forth in
Section 4.3(c), below. For a period of two (2) years following termination, for
whatever reason, of Executive's employment with the Company, Executive will not
directly or indirectly use or disclose any Confidential Information, unless such
information ceases to be deemed Confidential Information by means of one of the
exceptions set forth in Section 4.3(c), below.
4.3    Definitions.
(a)    Trade Secret. The term “Trade Secret” shall have that meaning set forth
under applicable law. This term is deemed by the Company to specifically include
all of Company's computer source, object or other code and any confidential
information received from a third party with whom the Company has a binding
agreement restricting disclosure of such confidential information.
(b)    Confidential Information. The term “Confidential Information” shall mean
all non-Trade Secret or proprietary information of the Company which has value
to the Company and which is not known to the public or the Company's
competitors, generally, including, but not limited to, strategic growth plans,
pricing policies and strategies, employment records and policies, operational
methods, marketing plans and strategies, advertising plans and strategies,
product development techniques and plans, business acquisition and divestiture
plans, resources, sources of supply, suppliers and supplier contractual
relationships and terms, technical processes, designs, inventions, research
programs and results, source code, short-term and long-range planning,
projections, information systems, sales objectives and performance, profits and
profit margins, and seasonal plans, goals and objectives.




--------------------------------------------------------------------------------




(c)    Exclusions. Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Article IV shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by Executive prior to Executive's
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Executive; (iii) is obtained by Executive in good
faith from a third party who discloses such information to Executive on a
non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (iv) is independently
developed by Executive outside the scope of Executive's employment without use
of Confidential Information or Trade Secrets.
ARTICLE V
RESTRICTED SERVICES OBLIGATION
5.1    Acknowledgments. Executive acknowledges and agrees that the Company is
one of the leading retail companies in the United States, with department stores
throughout the United States, and that the Company compensates executives like
Executive to, among other things, develop and maintain valuable goodwill and
relationships on the Company's behalf (including relationships with customers,
suppliers, vendors, employees and other associates) and to maintain business
information for the Company's exclusive ownership and use. As a result,
Executive acknowledges and agrees that the restrictions contained in this
Article V are reasonable, appropriate and necessary for the protection of the
Company's goodwill, customer, supplier, vendor, employee and other associate
relationships and Confidential Information and Trade Secrets. Executive further
acknowledges and agrees that the restrictions contained in this Article V will
not pose an undue hardship on Executive or Executive's ability to find gainful
employment. For purposes of this Article V, the term “Company” means Kohl's
Department Stores, Inc. and its parent companies, subsidiaries and other
affiliates.
5.2    Restricted Services Obligation. During the Initial Term and the Renewal
Term and for the one (1) year period following termination, for whatever reason,
of Executive's employment with the Company, Executive will not, directly or
indirectly, provide Restricted Services (defined below) for or on behalf of any
Competitive Business (defined below) or directly or indirectly, provide any
Competitive Business with any advice or counsel in the nature of the Restricted
Services.
5.3    Definitions. For purposes of this Article V, the following are defined
terms:
(a)Restricted Services. “Restricted Services” shall mean services of any kind or
character comparable to those Executive provided to the Company during the
eighteen (18) month period immediately preceding Executive's last date of
employment with the Company.


(b)Competitive Business. “Competitive Business” shall mean each of the following
entities: J.C. Penney Company, Inc., Macy's, Inc., The Gap, Inc., Target
Corporation, Sears Holdings Corporation, and any successors, subsidiaries or
affiliates of these entities engaged in the operation of national retail
department stores.


ARTICLE VI
BUSINESS IDEAS; NON-DISPARAGEMENT
6.1    Assignment of Business Ideas. Executive shall immediately disclose to the
Company a list of all inventions, patents, applications for patent, copyrights,
and applications for copyright in which Executive currently holds an interest.
The




--------------------------------------------------------------------------------




Company will own, and Executive hereby assigns to the Company, all rights in all
Business Ideas. All Business Ideas which are or form the basis for copyrightable
works shall be considered “works for hire” as that term is defined by United
States Copyright Law. Any works that are not found to be “works for hire” are
hereby assigned to the Company. While employed by the Company and for one (1)
year thereafter, Executive will promptly disclose all Business Ideas to the
Company and execute all documents which the Company may reasonably require to
perfect its patent, copyright and other rights to such Business Ideas throughout
the world. After Executive's employment with the Company terminates, for
whatever reason, Executive will cooperate with the Company to assist the Company
in perfecting its rights to any Business Ideas including executing all documents
which the Company may reasonably require. For purposes of this Article VI, the
term “Company” means Kohl's Department Stores, Inc. and its parent companies,
subsidiaries and other affiliates.
6.2    Business Ideas. The term “Business Ideas” as used in this Agreement means
all ideas, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Executive originates, discovers
or develops, either alone or jointly with others while Executive is employed by
the Company and for one (1) year thereafter and which are (a) related to any
business known by Executive to be engaged in or contemplated by the Company,
(b) originated, discovered or developed during Executive's working hours during
his employment with the Company, or (c) originated, discovered or developed in
whole or in part using materials, labor, facilities, Confidential Information,
Trade Secrets, or equipment furnished by the Company.
6.3    Non-Disparagement. Executive agrees not to engage at any time in any form
of conduct or make any statements or representations, or direct any other person
or entity to engage in any conduct or make any statements or representations,
that disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and employees.
Nothing contained in this Section 6.3 shall preclude Executive from providing
truthful testimony or statements pursuant to subpoena or other legal process or
in response to inquiries from any government agency or entity.
ARTICLE VII
EMPLOYEE NON-SOLICITATION
During the term of Executive's employment with the Company and for one (1) year
thereafter, Executive shall not directly or indirectly encourage any Company
employee to terminate his employment with the Company unless Executive does so
in the course of performing his duties for the Company and such encouragement is
in the Company's best interests. For purposes of this Article VII, the term
“Company” means Kohl's Department Stores, Inc. and its parent companies,
subsidiaries and other affiliates.
ARTICLE VIII
GENERAL PROVISIONS
8.1    Notices.  Any and all notices, consents, documents or communications
provided for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed party may have substituted by notice pursuant
to this Section 8.1):
(a) If to the Company:




--------------------------------------------------------------------------------






Kohl's Department Stores, Inc.
N56 W17000 Ridgewood Drive
Menomonee Falls, WI 53051
Attn: Kevin Mansell, Chairman, President, and CEO


(b) If to Executive:
    
Any notice to be given to the Executive may be addressed to him at the address
as it appears on the payroll records of the Company or any subsidiary thereof.


Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.
8.2    Executive Disclosures and Acknowledgments.
(a)    Prior Obligations. Attached as Exhibit B is a list of prior obligations
(written and oral), such as confidentiality agreements or covenants restricting
future employment or consulting, that Executive has entered into which may
restrict Executive's ability to perform Executive's duties as an employee for
the Company.
(b)    Confidential Information of Others. Executive certifies that Executive
has not, and will not, disclose or use during Executive's time as an employee of
the Company, any confidential information which Executive acquired as a result
of any previous employment or under a contractual obligation of confidentiality
or secrecy before Executive became an employee of the Company.
(c)    Scope of Restrictions. By entering into this Agreement, Executive
acknowledges the nature of the Company's business and the nature and scope of
the restrictions set forth in Articles IV, V and VII, above, including
specifically Wisconsin's Uniform Trade Secrets Act, presently § 134.90, Wis.
Stats. Executive acknowledges and represents that the scope of such restrictions
are appropriate, necessary and reasonable for the protection of the Company's
business, goodwill, and property rights. Executive further acknowledges that the
restrictions imposed will not prevent Executive from earning a living in the
event of, and after, termination, for whatever reason, of Executive's employment
with the Company. Nothing herein shall be deemed to prevent Executive, after
termination of Executive's employment with the Company, from using general
skills and knowledge gained while employed by the Company.
(d)    Prospective Employers. Executive agrees, during the term of any
restriction contained in Articles IV, V and VII, above, to disclose such
provisions to any future or prospective employer. Executive further agrees that
the Company may send a copy of this Agreement to, or otherwise make the
provisions hereof known to, any such employer.
8.3    Effect of Termination. Notwithstanding any termination of this Agreement,
the Executive, in consideration of his employment hereunder, shall remain bound
by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Executive's employment.




--------------------------------------------------------------------------------




8.4    Confidentiality of Agreement. Executive agrees that, with the exception
of disclosures pursuant to Section 8.2(d), above, Executive will not disclose,
directly or indirectly, any non-public terms of this Agreement to any third
party; provided, however, that following Executive's obtaining a promise of
confidentiality for the benefit of the Company from Executive's tax preparer,
accountant, attorney and spouse, Executive may disclose such terms to such of
these individuals who have made such a promise of confidentiality. This
provision shall not prevent Executive from disclosing such matters in testifying
in any hearing, trial or other legal proceeding where Executive is required to
do so.
8.5    Cooperation. Executive agrees to take all reasonable steps during and
after Executive's employment with the Company to make himself/herself available
to and to cooperate with the Company, at its request, in connection with any
legal proceedings or other matters in which it is or may become involved.
Following Executive's employment with the Company, the Company agrees to pay
reasonable compensation to Executive and to pay all reasonable expenses incurred
by Executive in connection with Executive's obligations under this Section 8.5.
8.6    Effect of Breach. In the event that Executive breaches any provision of
this Agreement, Executive agrees that the Company may suspend all payments to
Executive under this Agreement (including any Severance Payment), recover from
Executive any damages suffered as a result of such breach and recover from
Executive any reasonable attorneys' fees or costs it incurs as a result of such
breach. In addition, Executive agrees that the Company may seek injunctive or
other equitable relief, without the necessity of posting bond, as a result of a
breach by Executive of any provision of this Agreement.
8.7    Entire Agreement.  This Agreement contains the entire understanding and
the full and complete agreement of the Parties and supersedes and replaces any
prior understandings and agreements among the Parties with respect to the
subject matter hereof, including without limitation the Original Agreement.
8.8    Headings. The headings of sections and paragraphs of this Agreement are
for convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.
8.9    Consideration. Execution of this Agreement is a condition of Executive's
continued employment with the Company and Executive's continued employment by
the Company, and the benefits provided to Executive under this Agreement,
constitute the consideration for Executive's undertakings hereunder.
8.10    Amendment.  This Agreement may be altered, amended or modified only in a
writing, signed by both of the Parties hereto.
8.11    Assignability.  This Agreement and the rights and duties set forth
herein may not be assigned by Executive, but may be assigned by the Company, in
whole or in part. This Agreement shall be binding on and inure to the benefit of
each party and such party's respective heirs, legal representatives, successors
and assigns.
8.12    Severability.  If any court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then such
invalidity or unenforceability shall have no effect on the other provisions
hereof, which shall remain valid, binding and enforceable and in full force and
effect, and such invalid or unenforceable provision shall be construed in a
manner so as to give the maximum valid and enforceable effect to the intent of
the Parties expressed therein.




--------------------------------------------------------------------------------




8.13    Waiver of Breach.  The waiver by either party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
8.14    Governing Law; Construction.  This Agreement shall be governed by the
internal laws of the State of Wisconsin, without regard to any rules of
construction concerning the draftsman hereof.


8.15    Section 409A Compliance. The Company and Executive intend that any
amounts or benefits payable or provided under this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code and the treasury
regulations relating thereto so as not to subject Executive to the payment of
the tax, interest and any tax penalty which may be imposed under Code Section
409A. The provisions of this Agreement shall be interpreted in a manner
consistent with such intent. In furtherance thereof, to the extent that any
provision hereof would otherwise result in Executive being subject to payment of
tax, interest and tax penalty under Code Section 409A, the Company and Executive
agree to amend this Agreement in a manner that brings this Agreement into
compliance with Code Section 409A and preserves to the maximum extent possible
the economic value of the relevant payment or benefit under this Agreement to
Executive.
[Signatures on Following Page]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year written above.
KOHL'S DEPARTMENT STORES, INC.:


By:     /s/ Kevin Mansell
    Kevin Mansell,
Chairman, President and Chief Executive Officer


EXECUTIVE:




By:     /s/ Kenneth G. Bonning
Kenneth G. Bonning






--------------------------------------------------------------------------------




EXHIBIT A


BASE COMPENSATION
 


Executive's annual base compensation as of the date of this Agreement is Seven
Hundred Fifteen Thousand Eight Hundred and no/100 Dollars ($715,800).






















EXHIBIT B


PRIOR OBLIGATIONS






None.




































--------------------------------------------------------------------------------
































